DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Reference Murdoch et al (AUTOMATIC RULE EXTRACTION FROM LONG SHORT TERM MEMORY NETWORKS) introduces a technique for using our variable importance scores to extract phrases from a trained LSTM. To do so, we search for phrases which consistently provide a large contribution to the prediction of a particular class relative to other classes. The utility of these patterns is validated by using them as input for a rules based classifier (see page 3 section 4 PHRASE EXTRACTION FOR DOCUMENT CLASSIFICATION). Also, computes an embedding for the question using a LSTM. Then, for each word (t) in the document, we augment the word embedding xt with the computed question embedding. This is equivalent to adding an additional term which is linear in the question embedding into the gate equations 3-6, allowing the patterns an LSTM absorbs to be directly conditioned upon the question at 
Reference Sapoznik et al. (US 9715496 B1) Automatically responding to request of a user. “A node selector classifier is configured to determine a score (e.g., a likelihood or probability) indicating a match between the node and the customer's request. Node selector component 320 may select a node using the node selector classifiers by computing scores using the node selector classifiers and the NLP features” (see col 6 lines 7-20). Also “The node selector classifier may be any appropriate classifier, and node selector classifiers may be retrieved from a data store, such as node classifiers data store 341. In some implementations, the node selector classifier may include a logistic regression classifier (such as a structured multinomial logistic regression classifier), a support vector machine, or a decision tree” (see col 6 lines 55-60).
Reference Chen et al. (ABC-CNN: An Attention Based Convolutional Neural Network for Visual Question Answering) teaches Visual Question Answering (VQA) is the task of answering questions, posed in natural language, about the semantic content in an image (or video) (see introduction). A long-short term memory (LSTM) [8] model is used to obtain question embeddings in the question understanding part. In this paper, we only consider the VQA task with single word answers which can be generated by utilizing a multi-class classifier in the answer generating part. Apply a CNN to extract visual features and an LSTM model as a decoder to generate answers or 
Reference Wu et al. (US 2020/0137001 A1) teaches two machine learnings to train entity type associated with text, such teaching is “The system may also process (140) the text using at least one second machine learning (ML) trained model and the hierarchical representation of entity types to determine an entity type associated with the text. The at least one first ML model may include model(s) associated with individual entity types or categories of entity types. The system may then determine (142) the precise entity referred to using the determined entity type, determined command, and/or input text” (see ¶ 28, also see figure 10 and ¶ 101 that recite similar language), where a first machine learning model and a second machine learning model are being used to determine input text. 

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the limitations recited in claims 1, 8 and 15:
“generating a set, by the one or more processors, of queries associated with the received query using a long short-term memory variational autoencoder (LSTM-VAE) at an inference time, wherein the LSTM-VAE is trained using a weight-cost annealing technique” and “augmenting, by the one or more processors, the first set of training data with the new queries to obtain a second set of training data; and training, by the one or more processors, a second classifier model using the second set of training data, thus correcting linguistic training bias in training data”.
 As dependent claims 2-7, and 9-14 are allowable because they depend on one of independent claims 1 and 8, they are allowable for the same reasons as noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129